Citation Nr: 0900612	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-38 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.

This matter is on appeal from the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).




FINDINGS OF FACT

1.  Throughout the entire period of the claim, the veteran's 
complaints include irritability, hypervigilance, depression, 
difficulty in sleeping and isolation.  

2.  Observed symptoms include intact memory and speech 
patterns, normal appearance and thought patterns, and intact 
memory.  

3.  Suicidal ideation, obsessional rituals, near-continuous 
panic, impaired impulse control, spatial disorientation, and 
neglect in personal appearance have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.130, 
Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In cases where the veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The veteran is currently rated at 50 percent for PTSD, which 
is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: 

*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	impaired impulse control (such as unprovoked 
irritability with periods of violence); 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and
*	spatial disorientation; 
*	neglect of personal appearance and hygiene; 
*	inability to establish and maintain effective 
relationships.  

In this case, the Board concludes that a rating in excess of 
50 percent is not warranted.  First, the veteran denied 
suicidal ideation at his private clinical evaluation in 
December 2004 and again denied such ideation to that same 
evaluating physician in February 2005.  Additionally, at his 
March 2006 VA examination, he again denied any suicidal or 
homicidal thoughts.  

Additionally, there was no indication of obsessive rituals 
that interfered with his daily living.  While he stated that 
he experienced some delusions or hallucinations, such 
hallucinations were not observed by his private physician in 
December 2004 or in February 2005.  In March 2006, he was 
observed by the VA examiner to have no panic attacks, 
hallucinations or obsessive rituals.  

Furthermore, there was no indication that his PTSD resulted 
in intermittent or illogical speech patterns or near-
continuous panic or depression.  Although his affect was 
observed to be restricted during some psychiatric 
observations, he exhibited normal speech at his December 2004 
evaluation.  His speech was also observed to be normal by the 
VA examiner in March 2006.

There are a number of occasions in the record, particularly 
in 2006, where the veteran complained of depression.  
Additionally, at his December 2004 and February 2005 
evaluations, he complained of loss of enjoyment of typical 
activities, and displayed an anxious mood.  However, at his 
March 2006 VA examination, his mood was observed to be 
normal.  

Furthermore, in December 2004 and February 2005, he was 
observed to be cooperative with fair judgment and insight, 
and he typically denied having panic attacks throughout 2006.  
He also exhibited normal concentration and judgment at his VA 
examination in March 2006.  Based on these clinical 
observations, the veteran's symptoms do not appear to be 
near-continuous, nor does the evidence indicate that such 
symptoms have affected his ability to function independently 
and appropriately.  

Next, while the veteran displayed evidence of irritability, 
this did not translate to impaired impulse control or periods 
of violence.  The Board notes that, for example, in December 
2004 and January 2006 evaluations, he exhibited irritability 
and hypervigilance.  He also complained of bouts of anger in 
March 2006.  At his March 2006 VA examination, he again 
conveyed that he was hypervigilant and startles easily.  

However, there was no indication that his irritability or 
hypervigilance had led to impaired impulse control.  It also 
appears that he has adapted to these emotions to the point 
where his employability is not impaired.  Specifically, the 
VA examiner concluded that he was able to manage his own 
affairs and activities in daily living, and he had the 
ability to understand complex and simple commands.  

Furthermore, the veteran's work supervisor indicated in a 
March 2007 employment information document that he worked 8 
hours a day and overtime as necessary and lost no time to 
disability.  Parenthetically, it appears that he retired in 
March 2007, after 32 years with the same company.  

Next, the veteran has shown no disorientation or inability to 
manage his own hygiene.  In February 2005, he exhibited 
normal dress and thought processes.  Furthermore, at his 
March 2006 VA examination, he again displayed normal hygiene 
and appearance.  

The Board notes that the veteran has stated that he has 
difficulty maintaining relationships.  Specifically, in 
December 2004, his physician observed that he was "severely 
compromised in his ability to sustain social relationships."  
However, the evidence does not establish that he is unable to 
maintain relationships.  To the contrary, the Board notes 
that he has been married for 30 years.  

Additionally, the VA examiner in March 2006 found that he was 
basically able to handle his own affairs and, as noted above, 
his work supervisor did not note any issues in work-
performance.  Therefore, the Board recognizes that the 
veteran has some level of social impairment.  However, in 
this case, the Board determines that his symptoms more 
closely approximate a 50 percent disability level rather than 
the next-higher 70 percent.

In addition to the symptomatology described above, the 
veteran was periodically given Global Assessment of 
Functioning (GAF) scores.  The GAF Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

In this case, the veteran was given a range of GAF scores 
from 38, given in December 2004, and 45, which were given 
multiple times during his numerous clinic visits in 2006.  
Also of note, his GAF score at his March 2006 VA examination 
was 40.  

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF Scale score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Accordingly, the GAF scores of 38-45 are 
indicative of serious social and occupational impairment.  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 41-50, a higher rating is not 
justified on this basis.  Here, the Board concludes that the 
objective evidence does not actually demonstrate symptoms 
commensurate with such his assigned GAF scores.  Indeed, the 
competent evidence does not show suicidal ideation, severe 
obsessional rituals, or frequent shoplifting.  Thus, the GAF 
scores are not probative as to the veteran's actual 
disability picture here.

The Board has also considered the veteran's statements as to 
his worsening PTSD.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  

The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. 
at 25 (interest may affect the credibility of testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the veteran's 
PTSD has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

First, the evidence does not show that he has been 
hospitalized for PTSD.  Next, he maintained employment for 
more than 30 years at the same company.  At the time he 
retired in March 2007, his supervisor stated in March 2007 
that he often worked more than eight hours per day, and had 
never missed work for disability in the previous 12 months.  
Therefore, the Board finds that referral for an 
extraschedular evaluation for his PTSD under the provisions 
of 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not nearly 
approximate the criteria for a disability rating in excess of 
50 percent.  Consequently, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private treatment records, stressor verification 
documentation, his own statements as well as a statement from 
work supervisor.  Additionally, he was afforded a VA 
examination in March 2006.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


